ORDER

ALBRITTON, Chief Judge.
This matter is before the court on the Plaintiffs’ Motion for Leave to Conduct Limited Discovery for Purposes of Conditional Class Certification (Doe. # 6).
The Plaintiffs seek to discover through interrogatories to be propounded to the Defendant the identity of any non-exempt, non-certified employees of the Defendant to whom a self audit reveals wages have been or should have been paid under the minimum wage or overtime provisions of the Fair Labor Standards Act.
The United States Supreme Court has explained that when a collective action is conditionally certified, it is appropriate for a district court to permit the discovery of the names and addresses of employees. Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 170, 110 S.Ct. 482, 107 L.Ed.2d 480 (1989); see also Vaszlavik v. Storage Technology Corp., 175 F.R.D. 672, 681-82 (D.Colo.1997)(stating that once a collective action is certified, plaintiffs are entitled to discovery to determine the names and addresses of putative class members). Where discovery is sought in the absence of a conditionally certified collective action, however, such discovery has been denied. See, e.g., Brooks v. BellSouth Telecommunications, Inc., 164 F.R.D. 561, 571 (N.D.Ala.1995).
This approach comports with the two-step process adopted by the Eleventh Circuit for resolving requests for conditional certification of a collective action. That is, at the first step, or notice stage, the court makes a preliminary determination of whether individuals are similarly situated by examining the pleadings and affidavits. See Hipp v. Liberty National Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir.2001). If a collective action is conditionally certified, the defendant may move to de-certify the collective action based upon evidence gained through discovery. Id. Applying that analysis in this case, because no collective action has been conditionally certified, discovery before step one of the two-step process is premature.
Accordingly, the Plaintiffs’ Motion for Leave to Conduct Limited Discovery for Purposes of Conditional Class Certification (Doc. # 6) is ORDERED DENIED.